Case: 21-40424     Document: 00516378044         Page: 1     Date Filed: 06/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-40424                          June 30, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rogelio Guerrero, also known as Barrotes, also known as Canas,
   also known as Canoso,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:14-CR-502-1


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40424      Document: 00516378044            Page: 2   Date Filed: 06/30/2022




                                      No. 21-40424


          Rogelio Guerrero, federal prisoner # 95371-079, appeals the denial of
   his 18 U.S.C. § 3582(c)(2) motion to reduce his 235-month sentence of
   imprisonment for one count of conspiring to possess, with intent to
   distribute, 1,000 kilograms or more of marihuana and one count of possession
   with intent to distribute, 100 kilograms or more, that is, approximately 389.5
   kilograms of marihuana, in violation of 18 U.S.C. § 2, 21 U.S.C. §§ 846,
   841(a)(1), (b)(1)(a), (b)(1)(B).     Proceeding pro se, Guerrero sought a
   reduction of his sentence based on Amendment 782 to the Sentencing
   Guidelines.
          Continuing to proceed pro se, Guerrero contends the district court
   abused its discretion in denying his motion by failing to consider post-
   sentencing factors in its decision, including that he has served over 50
   percent of his sentence, has taken several rehabilitation classes, has not
   received a single disciplinary infraction, and is no longer a danger to society.
   A district court’s decision whether to reduce a sentence under § 3582(c)(2)
   is reviewed for an abuse of discretion. United States v. Henderson, 636 F.3d
   713, 717 (5th Cir. 2011).
          Although the court determined Guerrero was eligible for a reduction
   pursuant to Amendment 782, it concluded a reduction was not warranted
   after consideration of Guerrero’s motion, the district-court record, the
   presentence investigation report, and the 18 U.S.C. § 3553(a) sentencing
   factors. Because the court gave due consideration to the § 3582(c)(2) motion
   and the applicable § 3553(a) sentencing factors, Guerrero has not shown an
   abuse of discretion. See Henderson, 636 F.3d at 718 (stating district court has
   discretion to grant reduction); see also United States v. Evans, 587 F.3d 667,
   673 & n.10 (5th Cir. 2009) (explaining district court not required to consider
   post-sentencing rehabilitative conduct).
          AFFIRMED.




                                           2